DETAILED ACTION
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 7, 2018, November 7, 2018, August 16, 2019, January 21, 2020, and February 26, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 and claim 11, line 3 recite the limitation “suitable” which renders the claims 1 and 11 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
also at least one covalent crosslinker” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 claims a base polymer component comprising functional groups suitable for covalent and coordinative crosslinking. This wording is very broad. It is clear from the entire description and all the examples that in this case this is a polyacrylate. Therefore, the base polymer should be restricted to polyacrylates. If the applicant is not willing to do this, then evidence should be produced to show that the invention can be carried out across the full scope of the claim.
It is clear from the description, in particular page 46 and the examples, that the amount of coordinative crosslinker, the amount of covalent crosslinker, and the molar ratio thereof are essential features. These are not currently claimed in claim 1. Therefore, the subject matter of claims 3-5 should be incorporated in claim 1.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does 
Claim 13 is worded as a result to be achieved. Either the parameters result directly from the claimed adhesive compound or essential features are missing from the claim. The claim should therefore be deleted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Berstenhorst et al. (U.S. Patent Application Publication 2014/0378641 A1).
With regard to the limitations of claims 1 and 6-11, Berstenhorst discloses a crosslinkable adhesive comprising at least one first base polymer component having functional groups suitable for covalent crosslinking and for coordinative crosslinking (paragraphs [0023]-[0029]), and at least one covalent crosslinker, and at least one coordinative crosslinker, characterized in that there is a molar excess of the coordinative crosslinker compared with the covalent crosslinker (paragraphs [0048] – [0057]).
	With regard to the limitations of claim 2, Berstenhorst discloses that the crosslinkable adhesive as claimed in claim 1 is a pressure sensitive adhesive (paragraphs [0002]-[0004], [0014]-[0016]).




It is noted that the amounts of the covalent crosslinkers, the coordinate crosslinkers, and the molar ratio of the covalent crosslinkers to the coordinate crosslinkers are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to claim 12, Berstenhorst discloses a crosslinked adhesive which can be obtained by crosslinking the crosslinkable adhesive compound according to any of the preceding claims (paragraphs 27-29; paragraphs 48 - 57).
In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
With regard to the limitations of claim 13, Berstenhorst does not disclose the claimed numeric limitations of the property, such as the maximum shear travel “max”.  
However, in view of substantially identical first base polymer component having functional groups suitable for covalent crosslinking and for coordinate crosslinking, at least one covalent crosslinker, and at least one coordinate crosslinker between Berstenhorst and instant claims, it is the Examiner’s position that Berstenhorst’s crosslinked adhesive obtainable by crosslinking the crosslinkable adhesive possesses this property. Since the USPTO does not have equipment to do the analytical test, the In re Best 195 USPQ 430, (CCPA 1977).    
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ellringmann et al. (WO 2014/001096 A1 or U.S. Patent Application Publication 2015/0175852 A1). 
The U.S. Patent Application Publication 2015/0175852 A1 is equivalent to the WO 2014/001096 A1; therefore, the following rejection is based upon the context of U.S. Patent Application Publication 2015/0175852 A1. 
With regard to the limitations of claims 1 and 6-11, Ellringmann discloses an adhesive composition, comprising at least one polymer component based on a monomer mixture including at least the following monomers: 
i.a) 50 to 89.5% w/w of at least one acrylic ester and/or methacrylic ester with the following formula: CH2=C(R1)(COOR2), where R1 = H and R2 is a linear alkyl radical with 2 to 10 C atoms or a branched, noncyclic alkyl radical with at least 4 C atoms and/or R1 = CH3 and R2 is a linear alkyl radical with 8 to 10 C atoms or a branched, noncyclic alkyl radical with at least 10 C atoms; 
i.b) 5 to 20% w/w of at least one N-alkyl substituted acrylamide; 
i.c) 5 to 25% w/w of at least one acrylic ester and/or methacrylic ester with the following formula: CH2=C(R3)(COOR4),where R3 = H or CH3 and R4 is a linear alkyl radical with at least 12 C atoms; 
i.d) 0.5 to 5% w/w of acrylic acid and/or methacrylic acid, wherein the mass specifications each relate to the monomer mixture (abstract; claims 1-9; paragraphs [0015] – 0022], [0034], [0041], [0054] - [0061], etc.).
With regard to the limitations of claim 2, Ellringmann discloses that the crosslinkable adhesive as claimed in claim 1 is a pressure sensitive adhesive (paragraphs [0002], [0014], [0091], [0115]).
With regard to the limitations of claims 3-5, Ellringmann does not disclose the claimed numeric limitations of the amounts of the covalent crosslinkers, the coordinate crosslinkers, and the molar ratio of the covalent crosslinkers to the coordinate crosslinkers.
It is noted that the amounts of the covalent crosslinkers, the coordinate crosslinkers, and the molar ratio of the covalent crosslinkers to the coordinate crosslinkers are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.

With regard to the limitations of claim 12, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
With regard to the limitations of claim 13, Ellringmann does not disclose the claimed numeric limitations of the property, such as the maximum shear travel “max”.  
However, in view of substantially identical first base polymer component having functional groups suitable for covalent crosslinking and for coordinate crosslinking, at least one covalent crosslinker, and at least one coordinate crosslinker between Ellringmann and instant claims, it is the Examiner’s position that Ellringmann’s In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 14, Ellringmann discloses the crosslinkable adhesive, wherein the coordinative crosslinker is Al(III) acetylacetonate (paragraphs [0062]-[0063]). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762